Patterson, J.:
The judgment appealed from in this case restrained the defendants from interfering- with, or in any manner preventing, the plaintiff from obtaining employment in his trade and occupation of hod hoisting engineer in the city of New York or elsewhere, and from procuring or coercing, by threats or otherwise, the dismissal or discharge of the plaintiff by any employer from' his employment, and further directed a money judgment for damages against the defendant, the United Portable Hoisting Engineers.
There is absolutely no foundation in the evidence for a money judgment, and the only subject now requiring consideration is *397whether, under that evidence, in any aspect in which it may be viewed, the plaintiff was entitled to an injunction. It is averred in the complaint that the defendant corporation was formed for the purpose and with the design chiefly to secure employment in said trade for its members, and to prevent other persons' of the same trade, but not members of said union, from procuring or retaining such employment; that the. defendant Gibbons was an officer and agent of that corporation; that the plaintiff was a skilled hod hoisting engineer by trade and occupation, and depended upon his daily labor therein for the support and maintenance of his family; that in and about the month of June, 1895, the defendant corporation and its officers and members, with intent to injure the plaintiff and deprive him of employment in his trade and the means of support, conspired and agreed together, and with one Merrit P. Simpson and with other persons, not to hire hod hoisting engineers who were nonunion men, provided union men could be obtained ; that thereafter, and in or about the month of June, 1895, and in June, August and December, 1896, and March, 1897, while the plaintiff was .employed by, and working for, said Simpsoivin his said trade, said defendants, in pursuance of said conspiracy and agreement, and by threatening said Simpson that, if he' did. not discharge the. plaintiff from his employment, they would order and compel other said engineers, union men, then in his employment, to withdraw from such employment, thus hindering and embarrassing him by stopping his work on buildings then in course of erection to his great loss and injury, so intimidated and coerced said Simpson that he, yielding to the demands and threats aforesaid of said defendants, cmd for no oilier reason whatever, discharged the plaintiff from his employment to his great damage / that the defendants'have continued so to threaten and to combine and conspire together against the plaintiff, and with the like intent and effect as aforesaid from the month of June, 1895, until the commencement of this suit; that by reason of such unlawful combination, conspiracy, threats and intimidations, and in consequence of his said dismissal, the plaintiff has not been able to procure employment of any other kind since the month of August last. The plaintiff prayed for an injunction and a money judgment.
No ' finding was made that any conspiracy existed, the learned judge stating in his opinion that the conspiracy alleged in the com*398plaint was not proved. That much of the complaint failing, the inquiry is left as to the'plaintiff being entitled to an injunction • against the defendant corporation or 'Gibbons, by reason of any act or thing done by Gibbons' as directly affecting the plaintiff. All that the proof shows, is that the plaintiff was a n.on-union hod hoisting engineer,, who worked at various places .and with various persons at certain times mentioned in his testimony ; that he was discharged several times by reason of something done or said by Gibbons to his, the plaintiff’s, employers, but what Gibbons said to or did with other employers of the plaintiff than Simpson is not made to appear, and indeed the whole case with reference to the plaintiff’s relations "to employers other than Simpson is so inconclusive and indefinite that it amounts to nothing.
We assume, for the purposes of this case, that no individual, or association of individuals, has any right wantonly so to interfere with a man in the exercise of his craft, business or profession as to prevent him from earning his livelihood in that profession, craft or business-; and thatj if a case is presented in which it is shown that the only motive which impels the interferencé is to prevent a particular individual from making his living, irrespective of other considerations, a court of equity will interfere where no adequate remedy at law exists.' But that is not this case.- The only employer the plaintiff ever had who was called as a witness was Simpson, who swore that he employed the plaintiff on several jobs, “ until I could get a 'onion' engineer to send in his place. I would send for a union engineer, and couldn’t get one; and sooner than have the work stop, I would send for Mr. Davis, and send him. I discharged him five or six times, I guess.” The whole drift of Mr. Simpson’s testimony is that he employed the plaintiff only temporarily until he could get union engineers; and, therefore, the plaintiff failed in establishing that his discharge was the result of a design on the part of the defendants, under any and all circumstances, to exclude him from making his livelihood. It is true that Simpson says that he understood that Gibbons would stop his engineers in ease he did not stop Mr. Davis. But there can be no doubt that members of trades unions, as well as other individuals, have a right to say that they will not work with persons who do not belong, to their organization; and whether they say it themselves, or through their organized *399societies, can make no difference. They have the right by that method to secure employment for their own members. . Mr. Simpson’s testimony clearly establishes that his employment of Davis was only temporary and until he could get union men.
We think, therefore, that the testimony in this case was entirely inadequate to establish that which it was necessary for the plaintiff to prove under the averments of his complaint, namely, that he was the object of a persecution based upon a determination to exclude him from working at his trade for anybody or under any circumstances.
The judgment should be reversed and -a new trial ordered, with costs to appellant to abide event.
Van Brunt, P. J., and McLaughlin, J., concurred.